           Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 1 of 20




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



LUIS A. MERCADO-COLLAZO,
      Plaintiff,


         v.                                                    CIVIL ACTION NO. 19-01221-MPK


COMMISSIONER of the
SOCIAL SECURITY ADMINISTRATION,
     Defendant.




                       MEMORANDUM AND ORDER ON
     MOTION FOR ORDER REVERSING THE COMMISSIONER’S DECISION (#17) AND
     MOTION FOR ORDER AFFIRMING THE DECISION OF THE COMMISSIONER (#18).


KELLEY, U.S.M.J.

                                           I. Introduction.

         In 2013, plaintiff Luis A. Mercado-Collazo filed an application for social security disability

insurance benefits (DIB) under Title II of the Social Security Act, alleging a disability onset date

of October 20, 2011. (TR1 at 399-400.) 2 The claim was denied initially (TR at 96-99), and again

on reconsideration. (TR at 100-03.) Plaintiff then filed a request for a hearing before an

administrative law judge (ALJ) (TR at 337); the hearing was held on August 11, 2016. (TR at 70-




1
 The abbreviation “TR” refers to the administrative record, and the page numbers are those in the
administrative record, lower right-hand corner.
2
    The alleged disability onset date was thereafter amended to October 23, 2012. (TR at 412.)


                                                   1
           Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 2 of 20




95.) Mr. Mercado, who was represented by counsel, testified, as did a vocational expert. (TR at

70-95.)

          On September 20, 2016, the ALJ issued a decision unfavorable to plaintiff. (TR at 40-54.)

On January 11, 2019, the Appeals Council denied plaintiff’s request for review. (TR at 1-4.) As a

result of the denial, the ALJ’s decision de facto became the final decision of the Commissioner,

subject to judicial review under 42 U.S.C. § 405(g). The instant action was filed on March 8, 2019.

(#1.)

          Mr. Mercado filed a motion to reverse the Commissioner’s decision (#17); defendant

countered with a motion for an order affirming the decision of the Commissioner. (#18.) The cross-

motions stand ready for decision.

                                           II. Background.

          The underlying facts are not disputed.

A. Medical Evidence.

          Mr. Mercado challenges the ALJ’s evaluation of his mental health medical evidence only.

(#17 at 1.)3 Consequently, this recitation will focus on his mental health medical evidence, rather

than evidence related to his physical conditions.

          Plaintiff began treating with Dr. Eduardo Caussade, a psychiatrist, on October 23, 2012.

(TR at 695.) His chief complaints were depression, anxiety, insomnia, low self-esteem, lack of

energy to do things, irritability, and bad temper. (TR at 696.) Mr. Mercado was diagnosed with a

GAF of 50, and was prescribed Ambien, Klonopin, and Zoloft. (TR at 696-97.) Records reflect

that he thereafter had appointments with Dr. Caussade on about a monthly basis from November



3
  The first issue identified by Mr. Mercado is: “Whether the Commissioner erred . . . in not
evaluating properly the mental medical evidence as require[d] by law[?]”


                                                    2
         Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 3 of 20




2012 through June of 2016. (TR at 697-706.) The copies of Dr. Caussade’s progress notes are

largely illegible. Brief words and phrases can be discerned as, for example, “depressed and

anxious” (TR at 690); “depressed and anxious, frustrated[,] and ambivalent” (TR at 699); “nice

appetite” (TR at 700); “desperate and hopelessness, lack of energy[,] or desire to go out” and “nice

appetite; sleeping ok pills, medication as directed” (TR at 701); “sleeping fairly well [with] pills,

nice appetite[,] [w]alks (exercise) in the afternoon along [with] wife” (TR at 702); “sad and

depressed . . . but spontaneous affect restricted” and “sad & depressed at this time” (TR at 703);

“spends the day irritable” (TR at 704); “sad & depressed, lack of energy[,] and desire to do things.”

(TR at 706.)

       On August 15, 2013, plaintiff was evaluated by psychiatrist Luis A. Toro on referral from

the disability determination program. (TR at 571-72.) Dr. Toro diagnosed major depression,

“recurrent, moderate,” with “marital problems, divorce, loss of job, debts, [and] financial problems

as stressors[.]” (TR at 572.) Dr. Toro described Mr. Mercado as “somewhat unkempt[,]” “in good

contact with reality[,]” cooperative with a blunt affect, and appearing anxious. (TR at 572.)

Plaintiff’s mood was “moderately depressed[,]” and he was on the verge of tears talking about his

marital and business problems. (TR at 572.) Mr. Mercado appeared in no physical or emotional

distress, showed “no evidence of unusual or bizarre behavior or suicidal or homicidal

tendencies[,]” and evidenced no disorganization of thought processes, ideas of reference,

delusions, or hallucinations. (TR at 572.) He was oriented to place, person, and time, his memory

was fairly well preserved, and while his attention, concentration, and retention were “moderately

diminished[,]” his judgment and reasoning were intact. (TR at 572.) Dr. Toro opined that plaintiff

was able to handle funds, but “probably not capable of normal interpersonal relationships.” (TR at

572.) His prognosis was guarded. (TR at 572.)



                                                 3
         Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 4 of 20




       On October 22, 2013, Jennifer Cortes, Psy.D., a state psychologist reviewing plaintiff’s

initial disability claim, found he had depressive syndrome with moderate restriction of activities

of daily living, moderate difficulties in maintaining social functioning, and moderate difficulties

in maintaining concentration, persistence, or pace, but no repeated episodes of decompensation.

(TR at 295.) Dr. Cortes reviewed Dr. Toro’s report wherein he noted that plaintiff had fair hygiene,

a moderately depressed mood with blunted affect, and anxious appearance. (TR at 295.) Mr.

Mercado was well oriented with moderately diminished attention and concentration. (TR at 295.)

The diagnosis was major depressive disorder, moderate. (TR at 295.)

       Dr. Cortes observed that Dr. Caussade also diagnosed major depressive disorder but

described much more severe symptoms which she found unsupported by the medical evidence of

record from other treating sources. (TR at 295-96.) The consultative examination raised issues

about the validity of Dr. Caussade’s report and Mr. Mercado’s credibility. (TR at 296.) She stated

that plaintiff’s medications were not the standard to treat a severe condition. (TR at 296.)

       Dr. Cortes considered the report submitted by Dr. Marrero,4 who also diagnosed plaintiff

with major depressive disorder as well as anxiety disorder. (TR at 296.) She questioned the validity

of the report since it was almost identical to others Dr. Marrero had filed and there were no

treatment progress notes supporting his statements. (TR at 296.)

       Overall, Dr. Cortes concluded that the evidence supported a moderate condition, and that

Mr. Mercado was “able to understand, remember, and execute simple one or two step instructions,

able to maintain attention, sustain concentration, persistence[,] and pace, adapt to changes[,] and

interact adequately with others.” (TR at 296.)




4
 Hector Marrero, Ph.D., is plaintiff’s psychologist. The Psychological Medical Report from Dr.
Marrero was dated April 5, 2013. (TR at 529-33.)
                                                 4
         Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 5 of 20




        On May 7, 2014, Zulma Nieves, Psy.D., a state agency psychologist, undertook a Mental

Residual Functional Capacity Assessment of Mr. Mercado on reconsideration of his claim for

benefits. (TR at 319-22.) Dr. Nieves concluded that the available data suggested plaintiff had no

limitations in his ability to remember and understand very short and simple instructions and

workplace procedures, but that he had moderate limitations in his ability to remember more

detailed instructions. (TR at 319.) Mr. Mercado had no limitations in his ability to carry out simple

instructions, follow simple work-like procedures, and make simple work-related decisions, but he

had moderate limitations in the ability to sustain attention throughout extended periods of time, to

perform at a consistent pace, and to maintain a regular schedule. (TR at 320.) The available data

supported the conclusion that plaintiff had “moderate limitations in the ability to interact

appropriately with the general public, supervisor[s,] and coworkers[,]” and “the ability to maintain

socially appropriate behavior[,]” and “to adhere to basic standards of neatness and cleanliness.”

(TR at 320.) The record reflected Mr. Mercado having moderate limitations in responding

appropriately to basic workplace setting changes, but that he had a good ability to take appropriate

precautions in hazardous situations, to utilize transportation, to organize, and to set goals. (TR at

321.)

        Dr. Nieves opined that Dr. Caussade’s assessment that plaintiff suffered from a severe

condition was not supported by other treating sources in the record. (TR at 321.) None of the

medications Mr. Mercado was taking “are standard care for referential thinking, circumstantial

speech or severity” as described by Dr. Caussade. (TR at 321.) After seeing plaintiff since 2012,

Dr. Caussade was unable to state if plaintiff could manage funds despite stating that he had poor

attention and concentration. (TR at 321.) Dr. Marrero’s report was nearly identical to others he

submitted, which raised questions about its validity, particularly where no progress notes



                                                 5
         Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 6 of 20




supported the report. (TR at 321.) In summary, Dr. Nieves stated that the “[o]verall evidence

endorses [a] moderate condition. [Mr. Mercado was] able to understand, remember[,] and execute

simple one or two step[] instructions, able to maintain attention, sustain concentration[,]

persistence [,] and pace, adapt to changes[,] and interact adequately with others.” (TR at 321.)5

       On June 28, 2016, Dr. Caussade completed a Mental Residual Functional Capacity

Questionnaire. (TR at 716-20.) Dr. Caussade described Mr. Mercado as suffering from major

depression for which he was being treated with psychotherapy along with psychotropic mediations.

(TR at 716.) Again, Dr. Caussade’s handwriting is mostly illegible, but on a checklist he found

plaintiff to have the following symptoms: pervasive loss of interest; decreased energy; feelings of

guilt or worthlessness; impairment in impulse control; poverty of content of speech (low pitch);

generalized persistent anxiety; mood disturbances (depression/anxiety); difficulty thinking or

concentrating; psychomotor agitation or retardation; persistent disturbances of mood or affect;

change in personality (irritable & bad temper); apprehensive expectation; paranoid thinking or

inappropriate suspiciousness; emotional withdrawal or isolation; intense and unstable

interpersonal relationships and impulsive and damaging behavior; motor tension; emotional

lability; deeply ingrained, maladaptive patterns of behavior; pathologically inappropriate

suspiciousness or hostility (ideas of reference); easy distractibility; memory impairment – short

and intermediate; and sleep disturbance. (TR at 171.) According to Dr. Caussade, Mr. Mercado




5
  Plaintiff complains that Dr. Cortes questioned the validity of Dr. Marrero’s report because it was
almost identical to other reports he had submitted but yet Dr. Nieves’ report was nearly identical
to that of Dr. Cortes. (#17 at 6-8.) The comparison is inapt. The two agency doctors were
reviewing the same static evidentiary record. That their reviews could be parallel is
understandable. Dr. Marrero, on the other hand, was seeing a patient over time, during which some
fluidity and variation in symptoms or severity would be expected. Mr. Mercado himself testified
how his condition went up and down. That Dr. Marrero’s reports remained the same could
legitimately raise questions of validity.
                                                 6
         Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 7 of 20




was limited but satisfactory in his ability to ask simple questions or request assistance; unable to

meet competitive standards in remembering work-like procedures, understanding and

remembering very short and simple instructions, maintaining attention for two hour segments,

maintaining regular attendance and being punctual, and making simple work work-related

decisions; and had no useful ability to function to sustain an ordinary routine without special

supervision, work in coordination with or proximity to others without being unduly distracted,

completing a normal workday and workweek without interruptions from psychologically based

symptoms, performing at a consistent pace without an unreasonable number and length of rest

periods, accepting instructions and responding appropriately to criticism from supervisors, getting

along with co-workers or peers without unduly distracting them or exhibiting behavioral extremes,

responding appropriately to changes in a routine work setting, dealing with normal work stress,

and being aware of normal hazards and taking appropriate precautions. (TR at 718.)

       Plaintiff was hospitalized by Dr. Caussade for four days in April 2016, where his identified

problems were listed as isolation, poor interpersonal relationships, mood disorder, difficulty

making decisions, and poor management of emotions, with stressors noted to be familial and

economic. (TR at 255.) He was treated with group occupational therapy and recreational therapy,

then discharged with recommendations to establish a plan for activities to do with leisure time,

outpatient follow-up with a psychologist and admission to a support group with the goal of

preventing relapses. (TR at 262.)

       Dr. Marrero, plaintiff’s psychologist, completed a Mental Residual Functional Capacity

Questionnaire on July 8, 2016. (TR at 721-725.) According to Dr. Marrero, Mr. Mercado was




                                                 7
         Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 8 of 20




initially evaluated on September 10, 2012, and then had five office visits in 2016. (TR at 721.) 6

He was diagnosed with major depression, recurrent, and anxiety disorder. (TR at 721.) Dr. Marrero

checked many of the same symptoms as had Dr. Caussade, but there were differences. While Dr.

Caussade found Mr. Mercado to have impairment in impulse control; poverty of content of speech

(low pitch); persistent disturbances of mood or affect; emotional withdrawal or isolation; intense

and unstable interpersonal relationships and impulsive and damaging behavior; motor tension;

emotional lability; deeply ingrained, maladaptive patterns of behavior; and pathologically

inappropriate suspiciousness or hostility (ideas of reference), Dr. Marrero did not. On the other

hand, Dr. Marrero checked symptoms that Dr. Caussade did not: somatization unexplained by

organic disturbance, recurrent and intrusive recollections of a traumatic experience, which are a

source of marked distress, pressures of speech, and loss of intellectual ability of 15 IQ points or

more. (TR at 722.) Dr. Marrero found that plaintiff had seriously limited, but not precluded, mental

abilities and aptitudes that differed from Dr. Caussade’s assessment, and also determined that Mr.

Mercado was unable to meet competitive standards or had no useful ability to function in eleven

of the sixteen delineated categories. (TR at 723.)




6
 There appear to be only two progress report notes from Dr. Marrero in the record dated September
and December 2016. (TR at 17, 33.) They offer little information, apart from the indication that
Mr. Mercado was oriented, coherent, and relevant, was attending medical visits with Dr. Caussade,
was on the “same meds,” and was participating in psychotherapy sessions. (TR at 17, 33.)
        There are two Psychological Up-Date Reports dated March 12, 2014, and February 8, 2016,
respectively, by Dr. Marrero that are essentially identical. (TR at 583, 682.) Mr. Mercado is
diagnosed in each with “major depression, recurrent – anxiety disorder” along with the opinion
that “he does not possess the functional capacity to persist in a competitive work setting, and
complete a normal workday, without interruptions.” (TR at 583, 682.)
                                                 8
           Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 9 of 20




                                B. Administrative Hearing Testimony.

1. Mr. Mercado.

          At the administrative hearing, Mr. Mercado testified that he was then fifty-two years old

and had completed high school. (TR at 75-76.) He was not able to speak or read English; he spoke

and read Spanish. (TR at 76.) Plaintiff was last employed in 2012. (TR at 76.) He had worked at a

chicken plant and had been self-employed selling auto parts. (TR at 76.)

          Mr. Mercado believed his mental health issues were precipitated by a difficult divorce after

a twenty-year marriage, and the fact that his teenage daughter left home and became a drug addict.

(TR at 78.) He became depressed and sought psychiatric treatment first with a doctor in Caguas,

and then with Dr. Caussade in Aybonito beginning in October 2012. (TR at 78-80.) Plaintiff

described his condition as going up and down, that he would be calm but then problems would

resurface and he would lose mental control. (TR at 80.) He had appointments with Dr. Caussade

monthly, and he also saw Dr. Marrero, a psychologist, every two or three months, since 2012. (TR

at 83.)

          A few months prior to the administrative hearing, Mr. Mercado was hospitalized by Dr.

Caussade for part of a week to treat anxiety, lack of attention and nerves, and he improved. (TR at

84.) Of his medications, Klonopin, which he takes daily, makes him the calmest. (TR at 84-85.)

          With respect to physical issues, Mr. Mercado described having a problem with gout in his

knee since 2007 or 2008, for which he takes medication that helps. (TR at 85.) He claimed that it

always hurt, and that the gout attacked different parts of his body. (TR at 86.) He explained that

during a flare-up, the pain would last two or three days, but that he would be a bed for a week with

his leg up while the swelling went down. (TR at 86.) The flare-ups would occur every two or three

months. (TR at 86.) In addition to gout, plaintiff has high blood pressure, for which he takes



                                                   9
        Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 10 of 20




medication, and diabetes. (TR at 87.) He has difficulty sleeping, and his lower back bothers him

with pain radiating down his right leg. (TR at 88-89.)

       Although Mr. Mercado claimed to have had no income since approximately 2012, he

explained that his elderly father with whom he lived helped him financially, as did his siblings.

(TR at 80-82.) He had worked doing the auto parts job for five years, and before that he had worked

delivering chickens for ten to thirteen years. (TR at 83-84.)

       Plaintiff testified that he had difficulties relating to other people around him because his

mood changed when he got depressed. (TR at 90.) He was able to go to church and other places

where there are people, as long as there was not too much noise. (TR at 90.)

2. Alina Kurtanich.

       A vocational expert, Alina Kurtanich, testified at the administrative hearing. The ALJ

posed the following hypothetical:

       Please assume a hypothetical person of the same age, education and work
       experience as [Mr. Mercado], and please also assume that this hypothetical person
       can lift 50 lbs. occasionally, 25 lbs. frequently, can stand and walk for a total of six
       hours in a workday. Can sit for a total of six hours in a workday, and can frequently
       climb . . . – stairs and ramps and can also frequently climb ladders, ropes or
       scaffolds, and this hypothetical person can frequently stoop, kneel, crouch, and
       crawl, and this hypothetical person can perform . . . simple, routine tasks and can
       have only occasional . . . interaction with coworkers and supervisors, and the public.
       Could this person perform [Mr. Mercado’s] past work?

(TR at 90.) Ms. Kurtanich responded in the negative, but that there were other jobs in the national

economy that the hypothetical person could perform, such as a laundry worker, a janitor, and a

hand packager. (TR at 90-91.) Altering the inquiry to reflect that the hypothetical person could

only lift 20 lbs. occasionally and 10 lbs. frequently, and could never interact with coworkers and

the public, the ALJ asked if this person could perform Mr. Mercado’s past work. Ms. Kurtanich

again responded in the negative and noted that although there were no transferable skills for other



                                                 10
        Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 11 of 20




jobs, this hypothetical person could still perform other unskilled jobs such as a garment sorter, a

marker, and an electronic worker. (TR at 91-92.) If the hypothetical person could not meet a

workday, Ms. Kurtanich opined that he could not perform any job that exists in the national

economy. (TR at 92.)

                                        III. Standard of Review.

       Title 42 U.S.C. § 405(g) provides, in relevant part:

       Any individual, after any final decision of the Commissioner of Social Security
       made after a hearing to which he was a party, . . . may obtain a review of such
       decision by a civil action commenced within sixty days after the mailing to him of
       notice of such decision or within such further time as the Commissioner of Social
       Security may allow. . . . The court shall have power to enter, upon the pleadings
       and transcript of the record, a judgment affirming, modifying, or reversing the
       decision of the Commissioner of Social Security, with or without remanding the
       cause for a rehearing. The findings of the Commissioner of Social Security as to
       any fact, if supported by substantial evidence, shall be conclusive[.]

Where, as here, an ALJ’s decision regarding social security benefits is appealed, and the Appeals

Council denies a request for review, the ALJ’s decision is deemed to be the Commissioner’s final

determination. See Purdy v. Berryhill, 887 F.3d 7, 12 (1st Cir. 2018).

       The court’s role in reviewing a final decision of the Commissioner under the statute is

circumscribed: “We must uphold a denial of social security disability benefits unless the Secretary

has committed a legal or factual error in evaluating a particular claim. . . . The Secretary’s findings

of fact are conclusive if supported by substantial evidence.” Manso-Pizarro v. Sec’y of Health &

Human Servs., 76 F.3d 15, 16 (1st Cir. 1996) (internal citations and quotation marks omitted);

Sacilowski v. Saul, 959 F.3d 431, 437 (1st Cir. 2020) (internal citations and quotation marks

omitted) (The standard when reviewing “the correctness of the Commissioner’s decision” is

“whether the final decision is supported by substantial evidence and whether the correct legal

standard was used.”).



                                                  11
        Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 12 of 20




       Last year, the Supreme Court had occasion to discuss the term “substantial evidence” in

the social security context:

       The phrase “substantial evidence” is a “term of art” used throughout administrative
       law to describe how courts are to review agency factfinding. T-Mobile South, LLC
       v. Roswell, 574 U.S. 293, -, 135 S. Ct. 808, 815, 190 L. Ed.2d 679 (2015). Under
       the substantial-evidence standard, a court looks to an existing administrative record
       and asks whether it contains “sufficien[t] evidence” to support the agency’s factual
       determinations. Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S. Ct.
       206, 83 L. Ed. 126 (1938) (emphasis deleted). And whatever the meaning of
       “substantial” in other contexts, the threshold for such evidentiary sufficiency is not
       high. Substantial evidence, this Court has said, is “more than a mere scintilla.” Ibid.;
       see, e.g., [Richardson v.] Perales, 402 U.S. [389,] 401, 91 S. Ct. 1420 [(1971)]
       (internal quotation marks omitted). It means - and means only - “such relevant
       evidence as a reasonable mind might accept as adequate to support a conclusion.”
       Consolidated Edison, 305 U.S. at 229, 59 S. Ct. 206. See Dickinson v. Zurko, 527
       U.S. 150, 153, 119 S. Ct. 1816, 144 L. Ed.2d 143 (1999) (comparing the substantial-
       evidence standard to the deferential clearly-erroneous standard).

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). If supported by substantial evidence, the

Commissioner’s decision must be upheld even if the evidence could also arguably admit to a

different interpretation and result. Purdy, 887 F.3d at 13 (internal citations, quotation marks, and

alterations omitted) (“Substantial-evidence review is more deferential than it might sound to the

lay ear: though certainly more than a scintilla of evidence is required to meet the benchmark, a

preponderance of evidence is not. . . . Rather, we must uphold the Commissioner’s findings . . . if

a reasonable mind, reviewing the evidence in the record as a whole, could accept it as adequate to

support his conclusion. . . .Issues of credibility and the drawing of permissible inference from

evidentiary facts are the prime responsibility of the Commissioner, and the resolution of conflicts

in the evidence and the determination of the ultimate question of disability is for him, not for the

doctors or for the courts.”). “Even in the presence of substantial evidence, however, the Court may

review conclusions of law, and invalidate findings of fact that are derived by ignoring evidence,




                                                 12
        Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 13 of 20




misapplying the law, or judging matters entrusted to experts.” Malone v. Colvin, 238 F. Supp.3d

151, 162 (D. Mass. 2017) (internal citations and quotation marks omitted).

                                         IV. Discussion.

       By definition, a person is considered to be disabled if he is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months[.]” 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. §

404.1505(a). The Social Security Administration (SSA) employs the following five-step process

in determining whether an applicant qualifies for benefits:

       (i) At the first step, we consider your work activity, if any. If you are doing
       substantial gainful activity, we will find that you are not disabled. . . .

       (ii) At the second step, we consider the medical severity of your impairment(s). If
       you do not have a severe medically determinable physical or mental impairment . .
       . we will find that you are not disabled. . . .

       (iii) At the third step, we also consider the medical severity of your impairment(s).
       If you have an impairment(s) that meets or equals one [set forth in our appended
       list] and meets the duration requirement, we will find that you are disabled. . . .

       (iv) At the fourth step, we consider our assessment of your residual functional
       capacity and your past relevant work. If you can still do your past relevant work,
       we will find that you are not disabled. . . .

       (v) At the fifth and last step, we consider our assessment of your residual functional
       capacity and your age, education, and work experience to see if you can make an
       adjustment to other work. If you can make an adjustment to other work, we will
       find that you are not disabled. If you cannot make an adjustment to other work, we
       will find that you are disabled. . . .

20 C.F.R. §§ 404.1520(a)(4); Coskery v. Berryhill, 892 F.3d 1, 2-3 (1st Cir. 2018); Sacilowski, 959

F.3d at 433.

       Following the requisite sequential evaluation, the ALJ in this case made the following

findings: 1) plaintiff met the insured status requirements of the Social Security Act through

                                                13
        Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 14 of 20




December 31, 2016; 2) plaintiff had not engaged in substantial gainful employment since October

23, 2012, the amended disability onset date; 3) plaintiff had the following severe impairments:

gout, mild osteoarthritis in the lumbosacral spine and in the knees bilaterally, and major depressive

disorder; 4) plaintiff does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1 (20 C.F.R. 404.1520(d), 404.1525, and 404.1526); 5) plaintiff had the residual

functional capacity to perform medium work as defined in 20 C.F.R. 404.1567(c), can lift and

carry 50 pounds occasionally and 25 pounds frequently, stand and/or walk for a total of 6 hours

out of a workday, sit 6 hours out of a workday, can frequently climb stairs, ramps, and also can

frequently kneel, stoop, balance, crouch, and crawl, and can perform simple, routine tasks, and can

have occasional interaction with supervisors, co-workers, and the public; 6) plaintiff is unable to

perform any past relevant work; 7) plaintiff was born on August 11, 1964, and was a younger

individual on the alleged disability onset date, but subsequently changed age categories to closely

approaching advanced age; 8) plaintiff is not able to communicate in English and is considered in

the same way as an individual who is illiterate in English; 9) transferability of job skills is not

material to the determination of disability because using the Medical-Vocational Rules as a

framework supports a finding that plaintiff is not disabled, whether or not he had transferable job

skills; 10) considering plaintiff’s age, education, work experience, and residual functional

capacity, there are jobs that exist in significant numbers in the national economy that plaintiff can

perform; and 11) plaintiff was not under a disability, as defined in the Social Security Act, from

October 23, 2012 through September 16, 2016, the date of the ALJ’s decision. (TR at 42-54.)

       Plaintiff challenges the Commissioner’s decision on two fronts. First, Mr. Mercado

contends that the Commissioner erred in evaluating the mental health medical evidence. Second,



                                                 14
        Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 15 of 20




he argues that the Commissioner erred in failing to apply the Medical Vocational Guidelines, i.e.,

the Grid, at step 5 of the sequential evaluation. Each of these contentions will be addressed in turn.

A. Evaluation of Mental Health Evidence.

       Dr. Caussade and Dr. Marrero were treating sources, and, under the applicable regulations,

their reports would generally be afforded controlling weight. See 20 C.F.R. § 404.1527.7 The ALJ,

however, gave their reports little weight. Mr. Mercado contends that, in these circumstances, the

ALJ had to consider the factors detailed in 20 C.F.R. § 404.1527(d)8 and, had he applied those

factors properly, the ALJ would have given the opinions of Dr. Caussade and Dr. Mattero

controlling weight. (#17 at 15.)

       Contrary to plaintiff’s argument, the ALJ conducted a thorough review of the record

evidence, fully explaining the reasons for his conclusions. The ALJ’s decision is well supported

by substantial evidence and will not be disturbed.

       Reviewing Dr. Caussade’s records, the ALJ noted that Mr. Mercado’s October 2012 intake

interview indicated that plaintiff had prior mental health treatment since 2005 and that he

complained of a long list of ongoing symptoms, but yet had been able to continue to work. (TR at

48.) Dr. Caussade diagnosed Mr. Mercado with major depressive disorder and prescribed Zoloft,

Klonopin, and Ambien. (TR at 48.) Plaintiff remained on those same medications and treatment

regimen through the date of the ALJ’s decision. (TR at 48.)




7
 Because this case was filed before March 2017, there is no dispute that 20 C.F.R § 404.1527,
entitled “Evaluating opinion evidence for claims filed before March 27, 2017,” applies. (#17 at
11-15; #18 at 7-10.)

8
 Although plaintiff references § 404.1527(d) and quotes from the regulation at length in his brief,
the subsections quoted are § 404.1527(c)(1)-(6).
                                                 15
        Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 16 of 20




       The assessments offered by Dr. Caussade that plaintiff was unable to meet competitive

standards and had no useful ability in all areas of mental functioning were extreme; the ALJ found

they were “not consistent with the stable and at most moderate depression and anxiety documented

in his treatment notes and in the record as a whole.” (TR at 48); see 20 C.F.R. § 404.1527(c)(3)

(the more evidence and support given for an opinion, the more weight it will be given); 20 C.F.R.

§ 404.1527(c)(4) (more weight is given to a medical opinion that is consistent with the record as a

whole). The ALJ also relied on the state agency doctors who opined that the medications prescribed

by Dr. Caussade were not the standard of care for the symptoms described, and that the excessive

symptoms ascribed by Dr. Caussade were not confirmed by his treatment notes. (TR at 48.)

Moreover, the symptoms described by Dr. Caussade, including ideas of reference, paranoia, deeply

ingrained maladaptive patterns of behavior, and inappropriate suspiciousness, were not noted by

Dr. Marrero. (TR at 48.)

       The ALJ remarked that Dr. Caussade’s report and progress notes reflect that Mr. Mercado

maintained a relationship with a girlfriend and his family, for example, walking with his girlfriend

for exercise and spending holidays with his family, indicating a wider range of social contact than

reported. (TR at 48.) Although Dr. Caussade relied on plaintiff’s medical condition as negatively

impacting his ability to work, Dr. Caussade did not treat Mr. Mercado for physical ailments and,

in any event, the record evidence showed that plaintiff’s gout responded well to medications. (TR

at 48); see 20 C.F.R. § 404.1527(c)(2)(ii) (the nature and extent of the treatment relationship,

including the kinds and extent of examinations and testing, impacts the weight given the opinion).

The ALJ also observed that Dr. Caussade’s office progress notes documented a litany of plaintiff’s

subjective complaints, but not “objective findings such as mental status examinations to

corroborate [Mr. Mercado’s] reports.” (TR at 49); see 20 C.F.R. § 404.1527(c)(3) (the more



                                                16
        Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 17 of 20




relevant evidence a treating source provides to support an opinion, “particularly medical signs and

laboratory findings,” the more weight an ALJ will give to that opinion). The purported severity of

those symptoms and complaints was not borne out in Dr. Toro’s examination or the hospital

records. (TR at 49.) Further, although Dr. Caussade included a list of medication side effects in his

June 2016 opinion, those side effects were not documented in his progress notes, and no changes

were ever made to plaintiff’s medications to address those alleged side effects. (TR at 50.)

       Certain symptoms observed by Dr. Caussade, such as ideas of reference and defensiveness,

were noted in the hospital records with no further explanation, while the paranoia, disorientation,

cognitive difficulties, and frank psychosis he assessed were not. (TR at 48.) The hospital records

conflict with Dr. Caussade’s report of “worsening depression with vegetative symptoms.” (TR at

50.) For example, during his hospitalization, Mr. Mercado had “a cooperative attitude and

unremarkable speech,” “[h]is thought forms, perceptions, concentration, memory, and cognitive

function were all intact,” “[h]e did not have frank psychotic symptoms or suicidal ideation,” and

“[h]e maintained appropriate behavior in individual and group sessions and tolerated treatment.”

(TR at 50.) Plaintiff was released from the hospital with no change in medication and a referral to

outpatient treatments. (TR at 50.)

       The ALJ undertook a detailed review of Dr. Caussade’s treatment notes and opinions in

the context of the record evidence as a whole. The ALJ’s determination that Dr. Caussade’s

treating source opinions were entitled to little weight is amply supported by substantial evidence

in the record.

       The second treating source was Dr. Marrero. The ALJ observed that the record shows over

time a steadily decreasing frequency of treatment with Dr. Marrero, which would be consistent

with an improved, stabilized condition, rather than ongoing, severe symptomology. (TR at 49); see



                                                 17
        Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 18 of 20




20 C.F.R. § 404.1527(c)(2)(i) (the frequency of examinations is a factor to be considered when

weighing opinion evidence). As stated by the state agency psychologists, Dr. Marrero’s report was

not supported by any progress notes or other corroborating evidence. (TR at 49.) While Dr.

Marrero repeatedly wrote that plaintiff “had lost more than 8 points of intellectual capacity,” this

estimate was not based on standardized testing, but rather Mr. Mercado’s own subjective reporting.

(TR at 49); see 20 C.F.R. § 404.1527(c)(3). Similarly, Dr. Marrero opined about plaintiff’s

physical ability to work, but he did not treat Mr. Mercado for any physical conditions; the opinion

underscored the likelihood that Dr. Marrero’s assessment was based on plaintiff’s own statements

rather than a record of clinical findings and evidence. (TR at 49.); see 20 C.F.R. § 404.1527(c)(4).

       In 2016, Dr. Marrero saw plaintiff more frequently, but the ALJ found little objective

evidence to support a worsening of his condition. (TR at 50.) Mr. Mercado’s medications remained

the same. Dr. Marrero did not report any signs of acute crisis, manic or psychotic symptoms, or

any reason for the increase in treatment. Rather, the ALJ found that Dr. Marrero’s

       assessments of seriously impaired to no useful ability in all areas of mental
       functioning and a need for four or more absences per month were not supported
       with treatment notes or specific findings. Instead [Dr. Marrero] made the same
       generalized statements about [Mr. Mercado’s] symptoms that he made in past
       reports, which were not consistent with the limited course of treatment over the
       long period of treatment.

(TR at 50); see 20 C.F.R. § 404.1527(c)(2)(i).

       The ALJ’s determination that Dr. Marrero’s treating source opinions were entitled to little

weight is fully supported by substantial evidence in the record.

B. Applying the Grid.

       Plaintiff contends that the ALJ failed to take his age into account at step five and, had his

age been appropriately considered, he would have been found disabled under the Grid. (#17 at 15-




                                                 18
        Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 19 of 20




16.) This argument is without merit because the ALJ did address plaintiff’s age and the applicable

rules under the Medical Vocational Guidelines.

       In his decision, the ALJ specifically found that Mr. Mercado “was born on August 11, 1964

and was 48 years old, which is defined as a younger individual age 18-49, on the alleged disability

onset date.” (TR at 52); see 20 C.F.R. § 404.1563(c). This is a correct statement of fact: on October

23, 2012, the amended alleged disability onset date, plaintiff was 48 years of age. The ALJ also

determined that Mr. Mercado “subsequently changed age category to closely approaching

advanced age.” (TR at 52.) Again, this is a correct factual statement: on August 11, 2014, plaintiff

turned 50 years old, which, under the regulations, is defined as “closely approaching advanced

age.” See 20 C.F.R. § 404.1563(d). Although Mr. Mercado celebrated his 52nd birthday on the

day of the hearing before the ALJ, i.e., August 11, 2016, he remained in the “closely approaching

advanced age” category. Id.

       The ALJ discussed the Medical Vocational Guidelines, 20 C.F.R. Part 404, Subpart P,

Appendix 2, in his decision, writing “[i]f [Mr. Mercado] had the residual functional capacity to

perform the full range of medium work, a finding of ‘not disabled’ would be directed by Medical-

Vocational Rule 203.26 and Rule 203.19.” (TR at 53.) 9 Invocation of these two rules reflected the

ALJ’s understanding that Mr. Mercado’s age category changed over the time his case was pending.

The first cited rule, 203.26, applied to a “younger individual age 18-49,” which would have

covered plaintiff from his amended alleged disability onset date to the last day of his 49th year.

The second cited rule, 203.19, applied to “individuals approaching advanced age,” would have

covered Mr. Mercado from his 50th birthday through the date of the ALJ’s decision.



9
 The Medical-Vocational Rules applied by the ALJ were effective from October 29, 2008 to April
26, 2020. Any amendments that became effective on April 27, 2020, are not relevant here.


                                                 19
        Case 3:19-cv-01221-MPK Document 20 Filed 10/14/20 Page 20 of 20




       The ALJ properly acknowledged plaintiff’s change in age category and considered the

corresponding Medical-Vocational rules. Application of both of those rules, had Mr. Mercado

retained the ability to perform a full range of medium work, directed a finding of not disabled.10

There was no error.

                                    V. Conclusion and Order.

       The ALJ’s decision that Mr. Mercado was not under a disability, as defined in the Social

Security Act, from October 23, 2012 through September 16, 2016, is supported by substantial

evidence, notably the opinions of the state agency psychological consultants, Dr. Cortes and Dr.

Nieves, which he gave great weight. The mental health evidence was correctly analyzed applying

the relevant factors under the regulations, and the decision to afford little weight to the treating

sources is supported by substantial evidence. The ALJ properly recognized the change in Mr.

Mercado’s age category during the pendency of this case and accounted for that change when

discussing the Medical-Vocational rules, a decision that is supported by substantial evidence.

       For the reasons stated, the Motion for Order Reversing the Commissioner’s Decision (#17)

is DENIED and the Motion for Order Affirming the Decision of the Commissioner (#18) is

GRANTED. Judgment shall enter for defendant.


October 14, 2020                                             /s/ M. Page Kelley
                                                             M. Page Kelley
                                                             Chief United States Magistrate Judge




10
    The ALJ ultimately relied on vocational expert testimony in reaching his disability
determination, not the Grid, because Mr. Mercado’s “ability to perform all or substantially all of
the requirements of [the full range of medium work] ha[d] been impeded by additional limitations.”
(TR at 53.)
                                                20
